Wood, J. Several questions are presented on this appeal, but the only one we need consider is, “has the county judge power to remove from office a county examiner?” The act of March 11, 1881, “to render more efficient some of the .provisions of the school laws and for other purposes,” provides, inter alia, that: “If any county examiner shall be-found incompetent or shall be frequently neglectful of his duty, upon satisfactory proof the county judge shall remove him from office," and shall immediately appoint his successor.” Kirby’s Digest, § 7583. County examiners under the law are named by the county court. They must possess “high moral character and scholastic attainments,” the latter to be ascertained by an examination conducted by the State Superintendent of Public Instruction in person, or by his representative. If the county examiner passes a satisfactory examination upon the subjects named in 'the law, he is licensed by the Superintendent of Public Instruction. The law does not expressly provide that the Superintendent of Public Instruction shall issue a license to the county examiner; but that is clearly implied. For they are required, before entering upon their duties, to stand the same examinations as is required of teachers who receive first-grade licenses. Act of March 7, 1893, Kirby’s Digest, § 7562. And the act of May 6, 1905, provides for a revocation of their license by the State Superintendent of Public Instruction, showing that tire previous issuance of a license to them was contemplated. Upon the issuance of this license by the State Superintendent of Public Instruction, the appointment becomes complete, and he may •enter upon his duties. Acts of March 11, 1883 and March 7, 1893, found in Kirby’s Digest, § § 7559, 7565. This was the law concerning the appointment, qualifications and removal of county examiners when the act of May 6, 1905, entitled “an act to improve the character of teachers in the State of Arkansas,” was enacted. That act, after prescribing certain duties for county examiners and the Superintendent of Public Instruction and teachers, in addition to those already prescribed, among other things, provided as follows: Sec. 7. “The State Superintendent of Public Instruction is hereby authorized and empowered to revoke the license of any county examiner who fails or neglects to comply with the provisions of this act or who fails to perform any of the other duties required of him by law. Upon receiving notice of such revocation of the license of a county examiner, the county judge shall within twenty days appoint ánother examiner in accordance with the law regulating the appointment of county examiners.” Sec. 8 provides: “All laws and parts of laws in conflict herewith are hereby repealed, and this act take effect and be in force from and after its passage.” See Acts 1905, c. 311, p. 751. Passing the question as to whether section 7583, Kirby’s Digest, supra, contravenes section 27, art. 7., Const., it is certain that it is repealed by section 7 of the act of 1905 supra, for the latter is inconsistent with' the act of March n, 1881, and the two can not stand together. The provisions of the act of 1905, taken in connection with the provisions of former laws in pari materia and not repugnant to the act of 1905, cover the whole subject-matter of the appointment, qualifications, duties and removal for cause of the county examiners. The act of 1905, supra, (the last upon the subject) in regard to the revocation of the license of- the county examiner, is wholly repugnant to the act of March 11, 1881. Both acts cover the same subject, for the revocation of the license of the county examiner is ipso facto a removal from office, as .contemplated' by the act, for the county judge is required, upon receiving notice of such revocation, to appoint another examiner within twenty days. Such revocation is for a failure to comply with the provisions of the act of 1905, or. for failure “to perform, any of the other duties required by law.” The clause quoted does not come under the rule of ejusdem generis, and refers only to other duties in regard to teachers’ institutes and duties similar to those mentioned in the act of 1905, as contended by appellant. It was clearly the intention of the Legislature to give to the State Superintendent of Public Instruction the full power to remove county examiners for the neglect of any duty of them by law, whether similar to 'those commanded by the act of 1905 or not. Certainly, the Legislature could not have. intended that the county examiner was subject to removal by the county judge for one cause and by the Superintendent of Public Instruction for another and different cause or the same cause. The power of removal is not vested in two functionaries having wholly distinct and separate duties to perform. It is clear to us that the Legislature intended by the act of 1905 to vest the power of removal in the State Superintendent of Public Instruction, and in so doing to take it away from the county judge, in whom it had been formerly lodged. This is in entire consonance with the rule that usually obtains, giving the power of removal to the one who really appoints, and is more in accord with one general educational system, over which the State Superintendent of Public Instruction has supervision. The judgment of the circuit court, holding that the county judge was without jurisdiction in the premises, is correct, and it is affirmed.